DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed on 04/24/2022.
Status of the Claims
Claims 1, 10 and 19 have been amended. Claims 7-and 16 are canceled. Claims 1-6, 8-15 and 17-20 are pending in the application.

Examiner’s Remarks
Current amendment incorporates allowable subject matter of claims 7 and 16 into independent claims 1, 10 and 19. 
While a review of the claims reveals no other issues, a careful review of the prior cited art Pub. No.: US 2015/0071261 A1 to Lee et al. hereinafter Lee in view of Pub. No.: US 20200169990 A1 to Takeda et al. hereinafter Takeda alone or in combinations, does not show the combination of amended features that “in response to that a time alignment timer associated with a TAG corresponding to a serving cell does not run, not initiating, by a Media Access Control (MAC) entity, any UL transmission other than random access pilot transmission in the serving cell or on the SUL carrier and the non-SUL carrier, associated with the TAG, of the serving cell.”

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: independent claim 1 is allowed because a search has been conducted but no prior art alone or in combination show the combination features recited where in response to that a time alignment timer associated with a TAG corresponding to a serving cell does not run, not initiating, by a Media Access Control (MAC) entity, any UL transmission other than random access pilot transmission in the serving cell or on the SUL carrier and the non-SUL carrier, associated with the TAG, of the serving cell. This amended limitations not found in the art, in combination with other recited in independent claims 1, 10 and 19 render the claims allowable. Thus claims 16, 8-15 and 17-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
New Search
While an additional search yields no prior art that, alone or in combinations, teaches the current features, readings from Provisional application 62/598,078 of Patent No.: US 10,813,137 B2 to Shish et al. teaches that: related to a serving cell, if Random Access Preambles group B exists: if the MAC Entity is configured with supplementary Uplink, and SUL carrier is selected for performing Random Access Procedure: P.sub.CMAX,c_SUL: the configured UE transmitted power of the SUL carrier; else: P.sub.CMAX,c: the configured UE transmitted power of the Serving Cell performing the Random Access Procedure. 
However, there is no teaching that is directed to TAG such that in response to that a time alignment timer associated with a TAG corresponding to a serving cell does not run, not initiating, by a Media Access Control (MAC) entity, any UL transmission other than random access pilot transmission in the serving cell or on the SUL carrier and the non-SUL carrier, associated with the TAG, of the serving cell. Shish instead involves handling a BWP inactivity timer during a random access procedure in a wireless communication system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        6/17/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414